Citation Nr: 1614694	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-27 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD), prior to May 8, 2015.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1980 to May 1980, October 1994 to August 1995, September 1997 to May 1998, and October 2004 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

During the pendency of the appeal, the RO, in a November 2015 rating decision, granted an increased evaluation of 100 percent for the Veteran's PTSD, effective May 8, 2015.  

On his appeal on a VA Form 9 dated in May 2010, the Veteran expressed his desire for a Travel Board hearing.  However, in a March 2016 submission, the Veteran, though his representative, indicated his desire to withdraw his hearing request.  Accordingly, the Board considers the Veteran's request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  


FINDING OF FACT

On March 16, 2016, prior to the promulgation of a decision in this appeal, the Board received written notification from the Veteran's representative indicating that the Veteran requested withdrawal from appeal his claim of entitlement to an increased rating for his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 50 percent prior to May 8, 2015 for the Veteran's service-connected PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In a document dated in March 2016, the Veteran, through his representative, submitted a written request to withdraw his appeal concerning the issue of entitlement to an increased rating for PTSD.  As noted in the Veteran's representative's statement, during the pendency of the appeal, the RO granted an increased rating of 100 percent for the Veteran's service-connected PTSD, effective May 8, 2015.  According to the Veteran's representative, the Veteran is "happy" with the RO's decision, and he no longer wishes to pursue his appeal for an increased disability rating for PTSD.  Hence, there remain no allegations of errors of fact or law with respect to the issue of entitlement to an increased rating for PTSD.  Accordingly, the Board does not have jurisdiction to review the instant appeal, and it is therefore dismissed.  


ORDER

The appeal of the issue of entitlement to a rating in excess of 50 percent for the Veteran's service-connected PTSD prior to May 8, 2015 is dismissed.  



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


